921 F.2d 272Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elton PORTER, Plaintiff-Appellant,v.CROSS SEAS SHIPPING CORPORATION, Defendant-Appellee,andSouth African Marine Corporation, Limited, Jugolinija,Jugoslvenska Linijiska Plovidba, Defendants.
No. 90-2171.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 8, 1990.Decided Dec. 27, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  Rebecca B. Smith, District Judge.  (CA-89-165-NN)
Elton Porter, appellant pro se.
Charles Faulkner Tucker, Sr., Vandeventer, Black, Meredith & Martin, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Elton Porter appeals from the district court's order dismissing his personal injury suit and enforcing the signed and notarized settlement release.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Porter v. Cross Seas Shipping Corp., CA-89-165-NN (E.D.Va. Aug. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.